UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
In re Grand Jury Subpoena to                  19 Mag. 2821   (LAP)
Google, LLC Dated March 20, 2019,


In re Application of the United               19 Mag. 3232   (LAP)
States of America for Order to
Disclose Non-Content Information
Pursuant to 18 U.S.C. § 2703(d),

                                             Memorandum & Order

                                             UNDER SEAL

-----------------------------------x
LORETTA A.     PRESKA, Senior United States District Judge:


       Google LLC ("Google") moves to vacate or modify (1) a March

20, 2019 non-disclosure order signed by Magistrate Judge James

L. Cott (the "Subpoena NDO"), which accompanied a grand jury

subpoena directed to Google for records pursuant to 18 U.S.C.

§   2703 (c) (2)   (the "Subpoena"), and (2) a April 2, 2019 non-

disclosure order signed by Magistrate Judge Robert W. Lehrburger

(the "Section 2703(d) NDO"), which was issued in connection with

an order to Google, pursuant to 18 U.S.C. § 2703(d), to produce

non-content information about certain account holders        (the

"Section 2703 (d) Order") . 1    (See Notice of Google LLC' s Motion to




1 The Subpoena NDO and Section 2703(d) NDO are collectively
referred to as the "NDOs" in this Order.

                                     1
Vacate Gag Orders and Quash or Modify Order Issued Pursuant to

18 U.S.C.   §   2703(D)   (the "Motion"), dated Apr. 15, 2019.)


     For the reasons stated below, the Motion is denied.


I. BACKGROUND

     Google provides free email services to the public under the

email account domain "@gmail.com."        It also offers businesses

and other paying organizations online services registered under

customizable email domains hosted by Google, i.e., enterprise

account domains.      As part of an ongoing grand jury

investigation, on March 21, 2019, the Government served on

Google the Subpoena requiring Google to produce certain records,

including




      .     The Subpoena seeks records for specifically identified

email accounts under the Google enterprise account domains



                          .2   The enterprise account holders and



2 The Government notes that the Subpoena also seeks records for
three gmail.com accounts
                                                  that are not
affiliated with those domains.  The Government argues that
Google has not indicated why it has failed to produce records
relating to these accounts, or whether the Motion applies to
these accounts.  For purposes of deciding the Motion, the Court
construes it as applying to these accounts as well.
                                      2
several of the identified accounts appear to relate to



                   ,                                                d




        The Subpoena did not seek                                       .


     The Subpoena was accompanied by the Subpoena NDO signed by

Magistrate Judge James L. Cott pursuant to 18 U.S.C. § 2705(b),

who found, based upon the Government's written application,

reason to believe that notification of the existence of the

Subpoena would seriously jeopardize the grand jury

investigation. 3       The Subpoena was accompanied by a preservation

request 4 that Google preserve all information related to the


3  Specifically, the NDO states, "The Court hereby determines that
there is reason to believe that notification of the existence of
the attached subpoena will result in one or more of the
following consequences, namely, endangering the life or physical
safety of an individual; flight from prosecution; destruction of
or tampering with evidence; intimidation of potential witnesses;
or otherwise seriously jeopardizing an investigation or unduly
delaying a trial."    (See Exhibit 3 to Declaration of John R.
Tyler in Support of Google LLC's Motion to Vacate Gag Orders and
Quash or Modify Order Issued Pursuant to 18 U.S.C. § 2703(D)
 ("Tyler Deel."), dated Apr. 15, 2019, 6 'I[ 1.)
4 Without citing any legal precedent,   Google argues (continued)
                                      3
accounts identified in the subpoena for 90 days pursuant to 18

U.S.C. § 2703(f) (1).   Google's response to the Subpoena was due

on April 3, 2019.


     On April 2, 2019, the Government served Google with the

Section 2703(d) Order, signed by Magistrate Judge Robert W.

Lehrburger and issued pursuant to 18 U.S.C. § 2703(d), requiring

Google to produce certain non-content records associated with

nine specified accounts and any accounts existing under the

enterprise account domains



                                                 For the nine

identified accounts, the Section 2703(d) Order requires Google

to produce:    )

                                           )                )



                          )




(continued) that the NDOs do not apply to the Government's
preservation request.   (Mem. at 17; Reply at 12-13.) The Court
clarifies that the NDOs preclude Google from disclosing the
Government's preservation request because disclosure of the
preservation request would effectively contravene the court-
imposed non-disclosure obligations regarding the Subpoena, the
Section 2703(d) Order, and the existence of the investigation.
This is supported, as discussed at length below, by the fact
that two neutral magistrate judges concluded that there is
reason to believe that disclosure could seriously jeopardize the
ongoing, covert criminal investigation.
                                  4
                     (See Exhibit 4 to Tyler Deel. at 4-5.)       In

addition, for any email account registered under one of the

aforementioned enterprise domains, Google was required to

provide



           (Id.)   The Section 2703(d) Order does not require the

production of

                                      .   The Section 2703(d) Order

also prohibits Google from disclosing the "the existence of this

Application and/or Order, or the existence of the investigation,

to the listed subscribers or to any other person" for one year

based on a finding that such disclosure "would seriously

jeopardize the investigation."    (Id. at 1-2.)      Google was

required to produce the records covered by the Section 2703(d)

Order on or before April 12, 2019.


     Upon receipt of the Subpoena, preservation request, and

Subpoena NDO (and before receipt of the Section 2703(d) Order),

Google preserved email communications associated with the

accounts identified in the Subpoena.        (See Exhibit 6 to Tyler

Deel. at 3.)    Google has not provided notice to any customers

pending the outcome of the Motion.        (Id. )


     On March 30, 2019, Google first notified the Government

that it would move to vacate the Subpoena NDO on the ground that


                                  5
"subpoenas . . . regarding enterprise data are more properly

directed to the enterprise itself, not Google."        (Exhibit 5 to

Tyler Deel. at 9.)   On April 2, 2019, Google filed a pre-motion

conference letter with Magistrate Judge Cott, requesting

permission to file a motion to vacate or modify the Subpoena

NDO.    (See Exhibit 6 to Tyler Decl.)   5   Magistrate Judge Cott

instructed Google to file its motion with the Part I Judge.

(See Exhibit 7 to Tyler Deel.)    On April 15, 2019, Google filed

the Motion.   To date, Google has not produced any records in

response to the Subpoena or Section 2703(d) Order.


       In the Motion, Google requests that the Court "vacate the

[NDOs] in their entirety and permit Google to provide notice to

the enterprises and Gmail account-holders identified in the

Subpoena and [Section] 2703(d) Order . . . about the pending

legal process" because they "are in the proper position to

review the requests and their own records, and then assert their

own constitutional rights."    (Memorandum of Law in Support of

Google LLC's Motion to Vacate Gag Orders and Quash or Modify

Order Issued Pursuant to 18 U.S.C. § 2703(0)       ("Mem."), dated

Apr. 15, 2019, 2, 17.)    Specifically, Google argues that such


5 Google informed the Court it "likewise anticipate[d] moving
quash or modify the [Section] 2703(d) Order and to vacate the
accompanying [Section 2703(d) NDOJ" it had received from the
Government "shortly before submitting this letter . . . for the
reasons articulated in this letter and for additional reasons to
be provided in [the] Motion."   (Id. at 2 n.3)
                                  6
notice is necessary here because the enterprise account holders

and several of the identified accounts                             e

                                        ,




     In addition, Google argues that the NDOs should be vacated

because "they are content-based prior restraints on speech that

cannot satisfy strict scrutiny (as they are not narrowly

tailored)    and because they cannot satisfy the requirements of

the Stored Communications Act ('SCA'), 18 U.S.C. § 2705(b) ."

(Id. at 2.)     Finally, Google argues that the Court "should quash

or modify" the Section 2703(d) Order "because it is overbroad

and seeks unusually voluminous electronic records related to a

swath of unknown accounts that the Government has not even

identified."     (Id.)   The Court finds no merit to any of Google's

arguments.


II. LEGAL STANDARD


     The SCA, and specifically 18 U.S.C. § 2703, establishes

procedures by which the Government may obtain access to

electronic communications and information.      Section 2703


                                    7
distinguishes between "contents" and non-content "records."                        18

u.s.c.   §    2703.       If the Government seeks content information

about a communication, that is, "information concerning the

substance, purport, or meaning of that communication,"

paragraphs (a) and (b) apply, and the Government is required to

obtain a warrant based on a showing of probable cause.                     See 18

U.S.C.   §§    2510(8), 2703(a)-(b), 2711.            If the Government seeks

non-content records, as it does here, paragraph (c) controls.

See 18 U.S.C.         §   2703 (c).   Under Section 2703 (c) (2), the

Government may obtain, pursuant to a subpoena, among other

things, subscriber information.                 See 18 U.S.C.   §   2703(c) (2).


     The SCA authorizes limited challenges to orders issued

under Section 2703.            A service provider from whom disclosure is

ordered may make a prompt motion to "quash or modify such order,

if the information or records requested are unusually voluminous

in nature or compliance with such order otherwise would cause an

undue burden on such provider."                 18 U.S.C. § 2703(d).      A

subscriber or customer, by contrast, may not generally bring

pre-execution challenges to subpoenas.                 Instead, their remedies

are limited to a statutory challenge to a Section 2703 order

issued pursuant to 18 U.S.C. § 2704 or post-execution remedies

set forth elsewhere in the chapter.                 Under Section 2704, the

subscriber or customer may only challenge an order containing a



                                            8
requirement that the service provider create a backup copy of

certain communication contents.     18 U.S.C.   §   2704 (b) (1) (A).


     The SCA also authorizes the government to obtain, and a

court to issue, non-disclosure orders in connection with legal

process for electronic information based on an independent

judicial determination that disclosure would result in one or

more of an enumerated list of harms.     See 18 U.S.C. § 2705(b).

Specifically, Section 2705 states:


     A governmental entity acting under Section 2703 .
     may apply to a court for an order commanding a
     provider of electronic communications service or
     remote computing service to whom a warrant, subpoena,
     or court order is directed, for such period as the
     court deems appropriate, not to notify any other
     person of the existence of the warrant, subpoena, or
     court order. The court shall enter such an order if it
     determines that there is reason to believe that
     notification of the existence of the warrant,
     subpoena, or court order will result in--
     (1) endangering the life or physical safety of an
     individual;
     (2) flight from prosecution;
     (3) destruction of or tampering with evidence;
     (4) intimidation of potential witnesses; or
     (5) otherwise seriously jeopardizing an investigation
     or unduly delaying a trial.
18 U.S.C.   §   2705(b).




                                  9
III. DISCUSSION


      A. Standing


      "[N]o principle is more fundamental to the judiciary's

proper role in our system of government than the constitutional

limitation of federal-court jurisdiction to actual cases or

controversies."     DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,

341   (2006)   (internal quotation marks and citations omitted); see

also Sprint Commc'n Co., L.P. v. APCC Servs.,     Inc., 554 U.S.

269, 128   (2008)   ("Article III, § 2, of the Constitution

restricts the federal     'judicial Power' to the resolution of

'Cases' and 'Controversies.'").     "That case-or-controversy

requirement is satisfied only where a plaintiff has standing."

Sprint Commc'n Co., 554 U.S. at 128.


      "The law of Article III standing, which is built on

separation-of-powers principles, serves to prevent the judicial

process from being used to usurp the powers of the political

branches."     Clapper v. Amnesty Int'l USA, 568 U.S. 398,    408

(2013).    Therefore, a court's standing inquiry is "especially

rigorous" when the merits of the case would require the court

"to decide whether an action taken by one of the other two

branches of the Federal Government was unconstitutional."           Id.

(quoting Raines v. Byrd,    521 U.S. 811, 819 (1997)).


      Article III standing requires an injury-in-fact that is

                                   10
"concrete, particularized, and actual or imminent; fairly

traceable to the challenged action; and redressable by a

favorable ruling."      Monsanto Co. v. Geertson Seed Farms, 561

U.S. 139, 130 (2010).      "The requirement that the plaintiff have

suffered a concrete and particularized injury in order to bring

an action guarantees that the party has a      'personal stake' in

the outcome of the litigation."       Amidax Trading Group v.

S.W.I.F.T. SCRL, 607 F. Supp. 2d 500, 504 (S.D.N.Y. 2009)

(quoting Baker v. Carr, 369 U.S. 186, 204      (1962)); see

also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1

(1992)    ("[T]he injury must affect the plaintiff in a personal

and individual way.").

       Here, the Government argues that Google "lacks standing to

raise objections to the Section 2703(d) order and grand jury

subpoena on behalf of account holders because Google has not

suffered an injury-in-fact and is not a representative of the

account holders."       (The Government's Memorandum in Opposition to

Google's Motion to Vacate or Amend Non-Disclsure [sic] Order,

and Quash or Modify an Order Issued Pursuant to 18 U.S.C.

§   2703 (D)   ("Opp."), dated Apr. 29, 2019, 8.)   In response,

Google argues that it has standing to challenge the NDOs and

Section 2703(d) Order for two reasons:       "[f]irst, Google has

standing to challenge Section 2705 gag orders that restrain its

speech," (Reply in Support of Google LLC's Motion to Vacate Gag

                                    11
Orders and Quash or Modify Order Issued Pursuant to 18 U.S.C. §

2703(D)    ("Reply"), dated May 6, 2019, 2); and "[s]econd, Google

has its own standing to seek review of the Section 2703(d) Order

and need not rely on the rights of its users" because "[t]he

statute itself authorizes Google to move to quash or modify an

'unduly burdensome' or 'overly voluminous' Section 2703(d)

order,"    (id. at 3    (quoting 18 U.S.C. § 2703(d)) .) .


        To establish standing to assert a claim on behalf of a

third party, in part, the litigant "must have suffered an

'injury in fact,'       thus giving him or her a    'sufficiently

concrete interest' in the outcome of the issue in dispute."

Fung-Schwartz v. Cerner Corp., No.          17-CV-233 (VSB), 2018 WL

4386087, at *4    (S.D.N.Y. Sept. 13, 2018)       (quoting Powers v.

Ohio,    499 U.S.400,    411   (1991)); see also Liu v. New York City

Campaign Fin. Bd., No. 14-CV-1687(RJS), 2016 WL 5719773, at *5

(S.D.N.Y. Sept. 29, 2016)         ("[E]ven when the prudential rule

against third-party standing does not apply, as in certain First

Amendment contexts,       . . . a plaintiff must still satisfy Article

III's requirement of injury in fact.").          As Google's two

theories of standing are both predicated upon the existence of

its own injury-in-fact, the Court analyzes them simultaneously

with the Government's argument that Google lacks third party

standing and concludes that Google failed affirmatively to



                                       12
demonstrate the specific injury it personally will suffer as a

direct result of the NDOs and Section 2703(d} Order.


     As to Google's first argument, it asserts that the NDOs

"are content-based prior restraints on Google's speech that must

pass strict scrutiny to be permissible under the First

Amendment."    (Mem. at 14.)    However, as discussed below,

assuming the NDOs are content-based, the Court finds they

survive strict scrutiny.       Indeed, the ways in which Google

claims its speech was restrained, or rather, how it was injured

-- "[the NDOs]   restrain Google's speech for an entire year" and

the fact that "the Government could have obtained Orders that

permit the provider to notify an appropriate official at the

enterprise,"   (Mem. at 14-15) -- are neither "actual [n]or

imminent," Monsanto, 561 U.S. 139, 130      (2010), because they are

not "certainly pending," nor is "there a substantial risk that

the harm [ s] will occur, " 6 New York v. United States Dep' t   of


6 See Section III.D., infra (noting the DOJ Notice Guidance that
Google relies on "expressly permits the Government to 'seek to
delay notice for one year or less.'" (citing Reply at 9 (quoting
DOJ Notice Guidance at 2 'II 4} ( emphasis added} } ; id. (" [NJ ot
only has Google failed to cite to any authority requiring that a
non-disclosure order must always 'enumerat[e]' the grounds upon
which the Government relied to obtain it, (Reply at 12), but
also, the DOJ Notice Guidance explicitly acknowledges that such
an enumeration at this stage of the investigation is
inappropriate because disclosure could seriously jeopardize the
investigation."}.    The "DOJ Notice Guidance" referred to here
and in Section III.D., infra, is found at:          Policy Regarding
Applications for Protective Orders Pursuant to 18 U.S.C. §
2705 (b}, U.S. DEP'T OF JUSTICE, OFFICE OF THE DEPUTY (continued}

                                    13
Commerce, 351 F. Supp. 3d 502, 573-74         (S.D.N. Y. 2019)   (quoting

Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157 (2014));

see also Clapper, 568 U.S. at 409 ("'[A]llegations of possible

future injury' are not sufficient." (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990))); Corbett v. City of New

York, No. 13 Civ. 602 (PGG), 2013 WL 12334603, at *3 (S.D.N.Y.

Sept. 17, 2013)   (" [I]mminence .        . cannot be stretched beyond

its purpose, which is to ensure that the alleged injury is not

too speculative for Article III purposes - that the injury is

certainly impending." (quoting Lujan, 504 U.S. at 564 n.2)).


     Google's second argument that it "has its own standing to

seek review of the Section 2703(d) Order" that it claims is

"'unduly burdensome' or 'overly voluminous'" also fails.             (Reply

at 3 (quoting 18 U.S.C. § 2703(d)) .) 7       Google "objects to the

Section 2703(d) Order on its face because it seeks records

associated with unidentified accounts," and asserts that "the



 (continued) ATTORNEY GEN. (Oct. 19, 2017), https://www.justice.gov/
criminal-ccips/page/file/1005791/download ("DOJ Notice
Guidance").
7 In a  separate section of its briefing, Google argues "[t]he
 [Section] 2703(d) Order should be quashed or modified because it
is overbroad and seeks records that are unusually voluminous in
nature."    (Mem. at 18; see Reply at 13-15.)   The Court analyzes
that argument here, together with Google's standing argument as
they substantively overlap.     For the reasons stated below, the
Court concludes that Google lacks standing and the Section
2703(d) Order should not be quashed or modified because the
order is neither "unduly burden[some]" nor "unusually
voluminous." 18 U.S.C. § 2703(d).
                                     14
Government cannot have shown 'specific and articulable facts

showing that there are reasonable grounds to believe that .

records' relating to unidentified Domain Accounts of which the

Government is unaware 'are relevant and material to an ongoing

criminal investigation.'"     (Id. at 13-14 (quoting 18 U.S.C.

§   2703 (d))).

       Google is correct that the statue provides it this basis to

challenge the Section 2703(d) Order; however, Google does not

have standing to bring this challenge because it failed to

allege adequately an injury-in-fact stemming from the Section

2703(d) Order.     Instead of binding authority, Google merely

relied on "common sense," which, it claimed, "dictates that

information could not have met the 'specific and articulable

facts'    standard with respect to the unidentified Domain

Accounts'

irrespective of the information provided by the Government in

its application or in its subsequent ex parte submission."         (Id.

at 14.)     The Court, looking to a case Google itself relied on,

finds Google's "bare-bones statement of its injury, without

more, is too abstract to constitute a concrete and

particularized injury in fact." 8      In re Grand Jury Subpoena


8 Google's conclusory assertion that "[p]roviders may properly
challenge the validity of legal process issued to them," (id. at
3), also fails because Google does not even attempt to argue how
Google itself is at all injured by such legal process.
                                  15
Issued to Twitter, Inc., No. 3:17-mc-40-M-BN, 2017 WL 9287146,

at *5 (N.D. Tex. Sept. 22, 2017), report and recommendation

adopted, No. 3:17-MC-40-M-BN, 2017 WL 9287147        (N.D. Tex. Oct.

19, 2017).   This is particularly true in light of the fact that

a neutral magistrate judge issued the Section 2703(d) Order

precisely because he found the Government's application and ex

parte submission -- which Google is not privy to -- demonstrated

the "specific and articulable facts" standard was met and that

there were reasonable grounds to believe that the requested

records will be relevant and material to an ongoing

investigation.

     Google's claim that it has standing because the alleged

"overbroad" volume of the Section 2703(d) Order places a

"burden" on it that violates its "due process and property

rights" is also lacking.       (Reply at 3-4, 13.)   Instead of

alleging a burden that is "concrete, particularized, and actual

or imminent," Monsanto, 561 U.S. at 130, such as identifying the

number of accounts that it believes will be covered by the

Section 2703(d) Order,   9   Google asserts that its "burden" is being

"forc[ed] unwilling[ly]      [to] compl[y] with what Google



9 At oral argument, Google's counsel confirmed that Google is not

arguing that production of the requested materials would be
voluminous or burdensome in the conventional physical sense.
 (Sealed Transcript of May 30, 2019 Oral Argument, dated May 30,
2019, 31: 1.)
                                    16
'sincerely believe[s] to be an unlawful government intrusion.'"

(Id. at 4 (quoting In re Apple, Inc.,149 F. Supp. 3d 341, 371

(E.D.N.Y. 2016)).   Google continues that it "has a legitimate

expectation of privacy at stake by virtue of its right to

exclude from those accounts."   (Id.    (citing Byrd v. United

States, 138 S. Ct. 1518, 1528 (2018)); see id.       (citing Rakas v.

Illinois, 439 U.S. 128, 143 n.12     (1978)   (same)).)


     Both arguments are insufficient because they do not show

how the supposed "burden" to Google, resulting from the Section

2703(d) Order's allegedly "overbroad" volume, will cause Google

any "real detriment."   In re Grand Jury Subpoena Issued to

Twitter, Inc., 2017 WL 9287146, at *5; cf. Enterline v. Pocono

Med. Ctr., 751 F. Supp. 2d 782, 787     (M.D. Penn. 2008)   (finding a

newspaper had injury-in-fact where it demonstrated that failure

to protect anonymous commentators will "compromise the vitality

of the newspaper's online forums, sparking reduced reader

interest and a corresponding decline in advertising revenues").


     Accordingly, because Google has not demonstrated that it

suffered the requisite injury-in-fact, the Court finds it has

not shown that it has Article III standing to challenge the NDOs




                                17
or the Section 2703(d) Order itself or on behalf of the Account

Holders . 10




                                           .



                                                            y




               ]

                                                    e

               "                    ,




1   °
  Courts have held "[t]he total omission of any additional pre-
execution opportunity for a subscriber or customer to challenge
a§ 2703 order reflects Congress's intention to prevent such
challenges." In re Application of the U.S. for an Order
Pursuant to 18 U.S.C. sec. 2703(d), 830 F. Supp. 2d 114, 129
(E.D. Va. 2011) ("Had Congress intended to permit pre-execution
challenges, Congress could easily have done so, whether in§
2703 or elsewhere.")  Instead, the SCA provides post-execution
remedies, including damages awards, civil or administrative
actions, and the account holders "could litigate each and every
one of their claims in a pretrial motion if they became subjects
of a prosecution." Id. at 142; see 18 U.S.C. § 2704.
                               18
             s



.        .




    19
                 n



             s



                     e




.




         ,




    20
                         o

                 .

.

                     e




        ,




             2



    ,




            21
                                s




                                    e




1




        ,




                                        e

            "




                            r



                        ,

    "

                                        d




                ,: ,:
            ,

.

                                             t

        ,




    l                            n

                             .


                     ,

                         "



                                     e

                                                 e




                                         f

                                                 s




                23
11               .        .
             ,
     ,

         ,            ,




                 24
        ,



                     ,



                                 d




    ,




                     o

                     o

                         e




                 ,




                             w

,



            25
e



                         o




             ,       n



         .

                 s




    26
           For the




                     "



.




    'l.l
                 e

                             c




                                     t



]   h                        o




                                 d

                         -

                             s



             .

                                     s

                     "




        28
                                 ]

g



                     "

    ,   ,




                             ,



            .            e




                29
                      l



              .




12


                  .




          ,




     30
                                                         ]

                                                                      r




                                                         s



                                                                  .




                                           ,




     D. Prior Restraints


     "A judicial order 'forbidding certain communications when

issued in advance of the time that such communications are to

occur' is generally regarded as a 'prior restraint.'"        John Doe,

Inc. v. Mukasey, 549 F.3d 861, 871 (2d Cir. 2008), as modified

(Mar. 26, 2009)   (quoting Alexander v. United States, 509 U.S.

544, 550 (1993)).   Because "[p]rior restraints on speech and

publication are the most serious and the least tolerable

infringement on First Amendment rights,"       Nebraska Press Ass'n


                                 31
v. Stuart, 427 U.S. 539, 559 (1976), they "come[] to [a court]

with a heavy presumption against [their] constitutional

validity," Organization for a Better Austin v. Keefe, 402 U.S.

415,   419 (1971)   (internal quotation marks omitted), and "carr [y]

a heavy burden of showing justification,"      id.   "A content-based

restriction is subject to review under the standard of strict

scrutiny, requiring a showing that the restriction is 'narrowly

tailored to promote a compelling Government interest,'" Mukasey,

549 F.3d at 871 (quoting United States v. Playboy Ent. Group,

Inc., 529 U.S. 803, 813     (2000)), "and that there are no 'less

restrictive alternatives [that] would be at least as effective

in achieving the legitimate purpose that the statute was enacted

to serve,'" id. at 878     (quoting Reno v. ACLU, 521 U.S. 844, 874

(1997)); see also Doe v. Holder, 665 F. Supp. 2d 426, 433

(S.D.N.Y. 2009), on reconsideration in part, 703 F. Supp. 2d 313

(S.D.N. Y. 2010)    (noting "[t]he First Amendment requires that a

nondisclosure order be maintained only as long as" the strict

scrutiny standard set forth in Mukasey is met (emphasis added))


       Assuming arguendo that the NDOs are content-based, the

Court finds they survive strict scrutiny.      Google argues that

the NDOs are not narrowly tailored for two reasons: first, "[the

NDOs] restrain Google's speech for an entire year;" and second,

"the Government could have obtained Orders that permit the



                                   32
provider to notify an appropriate official at the enterprise."

(Mem. at 14-15.)     The Court rejects both arguments.


        As to the first,   Google cited no authority for the position

that a year-long non-disclosure order is not sufficiently

tailored in length.        In fact, Google quoted from the DOJ Notice

Guidance, which expressly permits the Government to "seek to

delay notice for one year or less."        (Reply at 9 (quoting DOJ

Notice Guidance at 2 1 4)       (emphasis added)).   Again, the Court

notes that two neutral magistrate judges determined that the

year-long NDOs were appropriate based on reasons set forth by

the Government, including that the circumstances justifying the

issuance of the orders would likely continue for at least one

year.     (See Opp. at 18.)     Google has cited to no authority

supporting its baseless assertion that "[t]he fact that one year

is 'the regular practice within this District,' Opp. at 19, does

not mean that one year is appropriate in this case."         (Reply at

10.)


        As to Google's second argument, Google claims it should be

permitted to notify an "appropriate official," which "could

include in-house or outside legal counsel, and if appropriate

the Court could impose non-disclosure obligations on that

official."     (Mem. at 15.)     Google's position is undercut by the




                                     33
very statute it claims is being defied by the NDOs. 13       Contrary

to Google's assertion, in 18 U.S.C. § 2705(b), Congress did not

require the Government to prove that there is no person to whom

notice of legal process can be given without causing an

enumerated harm.    Instead, Section 2705(b) merely requires the

Government to demonstrate that there is "reason to believe" that

notification of legal process would result in an enumerated harm

to the investigation.     18 U.S.C. § 2705(b).     Once such a finding

is made, Section 2705(b) requires a court to issue an order

prohibiting the service provider from disclosing legal process

to "any other person."     Id.   Section 2705(b) does not, however,




13  This is also true of the non-binding white paper produced by
the Department of Justice regarding data of enterprise customers
of providers that Google cited.          See Seeking Enterprise Customer
Data Held by Cloud Service Providers, u. s. DEP' T OF JUSTICE, CRIMINAL
DIVISION, COMPUTER CRIME AND INTELLECTUAL PROPERTY SECTION (Dec. 201 7) ,
https://www.justice.gov/criminal-ccips/file/1017511/download
 ("DOJ Enterprise Guidance").        Quoting to cherry-picked language
from the DOJ Enterprise Guidance, Google claims that "the
Government could have obtained Orders that 'permit[] the
provider to notify an appropriate official at the enterprise
without posing a risk to the integrity of the investigation.'"
 (Mem. at 15 (quoting DOJ Enterprise Guidance at 3-4) .)           But a
separate part of that very same DOJ Enterprise Guidance -- which
Google failed to quote -- states that seeking to compel
production of enterprise data directly from providers may be
necessary where going to the enterprise would "compromise the
investigation" or create a "risk of an adverse result for the
investigation." DOJ Enterprise Guidance at 2-3. As repeatedly
noted, in this case, the two neutral magistrate judges who
issued the NDOs found reason to believe that disclosure will
seriously jeopardize the investigation upon review of the
Government's ex parte applications.


                                   34
contemplate authorizing the service provider selectively to

disclose legal process to a particular person, most likely, as

the Government argues, "because it is so difficult in the vast

majority of criminal investigations to know with any certainty

to whom the existence of the investigation may safely be

disclosed."    (Opp. at 19.)


     Google's proposal, and particularly its argument that

"whether legal contacts could comply with their duties would be

better litigated by those contacts, not Google," (Reply at 10),

would effectively remove from a neutral magistrate judge the

balancing of First Amendment interests with the Government's

interest in both maintaining the secrecy of the grand jury and

the ability to collect additional evidence without the risk of

destruction or tampering.      The Court rejects Google's argument

that "[t]he Government swings too hard in attempting to justify

its compelling interest favoring secrecy."      (Id.)   As mentioned

above, two neutral magistrate judges issued the NDOs based on

determinations that the statutory standard was satisfied by the

facts in this case, after their review of the Government's ex

parte applications.    Because Google is not even privy to these

applications, its proposal is based on nothing more than pure

speculation.   See In re Application of the United States of

America for an Order of Nondisclosure Pursuant to 18 U.S.C. §

2705(b) for Grand Jury Subpoena, 41 F. Supp. 3d 1, 6 (D.D.C.

                                   35
2014)       (" [N] othing in the record or common experience reflects

that there would be information a service provider could offer

that would assist the court in assessing whether the government

has met the statutory showing.").

           Finally, Google takes issue with the fact that the NDOs do

not list which of the Section 2705(b)        factors were identified as

justifications for the NDOs.         (See Mem. at 15-16; Reply at 11-

12).        Google argues that the NDOs flout U.S. Department of

Justice Guidance on Section 2705(b), which states that

"prosecutors should tailor the application to include the

available facts of the specific case and/or concerns attendant

to the particular type of investigation" and "should identify

which of the factors set forth in§ 2705(b) (1)-(5) apply and

explain why."        (Reply at 11-12 (quoting DOJ Notice Guidance at 2

'll 2) •


           Although "[t]he First Amendment requires that [a restraint

on speech] be narrowly tailored,        [it does] not [require] that it

be 'perfectly tailored,'" Williams-Yulee v. Fla. Bar, 135 S. Ct.

1656, 1671 (2015)       (citation omitted), and the DOJ Notice

Guidance Google cited, but seemingly failed to read fully,

contemplates just that.        The very same paragraph that Google

quoted from continues, "[a]s appropriate, prosecutors may state

the extent to which the stage of the investigation limits the

availability of specific facts justifying the§ 2705(b) order."

                                      36
DOJ Notice Guidance at 2   ~   2 (emphasis added).      Further, the DOJ

Notice Guidance reads, "[w]hen applying for a§ 2705(b) order to

accompany a subpoena seeking basic subscriber information in an

ongoing investigation that is not public or known to the

subject(s) of the investigation, stating the reasons for

protection from disclosure under§ 2705(b)-such as the risk that

subject(s) will flee, destroy or tamper with evidence, change

patterns of behavior, or notify confederates-usually will

suffice. At a later stage of the investigation, for example,

when a search warrant is being sought, the prosecutor should

include more specific facts, as available, in support of the

protective order."   Id. at 2    ~   2 n.2   (emphasis added).   As such,

not only has Google failed to cite to any authority requiring

that a non-disclosure order must always "enumerat[e]" the

grounds upon which the Government relied to obtain it,           (Reply at

12), but the DOJ Notice Guidance explicitly acknowledges that

such an enumeration at this stage of the investigation is

inappropriate because disclosure could seriously jeopardize the

investigation.


     Moreover, in In re Grand Jury Subpoena to Facebook, a case

also relied on by Google, the court states that the


     language of [18 U.S.C. § 2705(b)] inherently assumes
     that sometimes notifying the target of the existence
     of an investigation will result in certain types of
     misconduct but that other times it will not, and that

                                     37
        it is up to a judge to make the necessary
        determination in a given case based on the available
        evidence.
2016 WL 9274455, at *4.     That which is expressly permitted by

the statute is exactly what played out here; two neutral

magistrate judges familiar with the nature and scope of the

Government's covert criminal investigation independently issued

the NDOs based on determinations that Section 2705(b)'s standard

was satisfied by the facts in this case.


        Finally, the Court finds "there are no 'less restrictive

alternatives [that] would be at least as effective in achieving

the legitimate purpose that the statute was enacted to

serve.'"     Mukasey, 549 F.3d at 878   (quoting Reno, 521 U.S. at

874).     The Supreme Court and the Court of Appeals have

repeatedly upheld non-disclosure provisions that prohibit

disclosure of information learned solely by means of

participating in confidential proceedings or grand jury

investigations because they found such limitations less

restrictive of First Amendment interests than laws that prohibit

disclosing information independently obtained.       See, e.g.,

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32 (1984)

(upholding protective order prohibiting dissemination of

information because the litigants "gained the information they

wish to disseminate only by virtue of the trial court's

discovery processes" and "continued court control over the

                                  38
discovered information does not raise the same specter of

government censorship that such control might suggest in other

situations"); Kamasinski v. Judicial Review Council, 44 F.3d

106, 111 (2d Cir. 1994)   (noting, in considering a statute

prohibiting disclosure of information learned through

participation in a confidential proceeding, that "the limited

ban on disclosure of the fact of filing or the fact that

testimony was given does not run afoul of the First Amendment").


     Courts have upheld non-disclosure orders in connection with

official investigations in recognition of two important

considerations at play in the instant case: the fact that the

prohibition is limited to disclosure of facts learned solely by

virtue of a given person's participation in the proceedings and

the importance of secrecy to the investigations.    See Rhinehart,

467 U.S. at 34 (1984)   ("[I]t is significant to note that an

order prohibiting dissemination of discovered information before

trial is not the kind of classic prior restraint that requires

exacting First Amendment scrutiny."); Kamasinski, 44 F.3d at 111

(finding that prohibiting the disclosure of information gained

through interactions with the Connecticut Judicial Review

Council (JRC) would not violate the First Amendment because "the

proceedings of the JRC would effectively be made open" by such

disclosure).



                                 39
     "The principle Rhinehart and its progeny represent" is that

because a recipient of a non-disclosure order "learns that an

[order] has been issued only by virtue of [his or her]

particular role in the underlying investigation.         it

presumptively does little violence to First Amendment values" to

impose an "obligation of at least some secrecy."     Doe v.

Ashcroft, 334 F. Supp. 2d 471, 519 (S.D.N.Y. 2004), vacated on

other grounds, 449 F.3d 415   (2d Cir. 2006).   Indeed, that is

precisely the case before the Court.    Because Section 2705(b)

non-disclosure orders restrict disclosing only a limited

category of information -- namely, the existence of legal

process regarding a particular user -- and this is information

Google learned only through its receipt of judicially-authorized

legal process, the Court finds that the NDOs "do[ ] little

violence" to Google's First Amendment rights. 14   See Mukasey,   54 9

F.3d at 876 (noting that a non-disclosure letter "is not a

typical example of such a restriction for it is not a restraint

imposed on those who customarily wish to exercise rights of free




14As the Government notes, "the orders here do not limit
Google's right to speak on particular topics of public
importance or to express particular views or opinions, but
rather only limit Google's speech relating to specific court-
authorized Government requests, and only for a one-year period.
Google is not restrained from disseminating information to the
public at large about, inter alia, the fact of receipt of
orders, the time or place in which the orders were received, or
the total number of orders it receives."  (Opp. at 18.)
                                 40
expression").    As such, Google is wrong that the Government is

fttossing a blanket of silence over the entire order," (Reply at

11 (quoting In re Sealing & Non-Disclosure of Pen/Trap/2703(d)

Orders, 562 F. Supp. 2d 876, 887      (S.D. Tex. 2008)); instead, the

Court finds the minimal restraints imposed by the NDOs do not

significantly curtail Google's First Amendment rights.


     Accordingly, the Court finds the NDOs are not invalid

because they are narrowly tailored to achieve the Government's

compelling interest in the integrity of its ongoing, covert

criminal investigation.



IV. CONCLUSION

     For the foregoing reasons, Google's Motion to Vacate Gag

Orders and Quash or Modify Order Issued Pursuant to 18 U.S.C.

§ 2703(D) is denied.



SO ORDERED.



Dated:    New York, New York
          June (3, 2019

                                 ~ft,~
                                LORETTA A. PRESKA
                                Senior United States District Judge




                                 41
